Exhibit 10.11
EXECUTION VERSION
FIRST AMENDMENT AGREEMENT
To First Priority Pledge and Security Agreement and Irrevocable Proxy
Dated as of August 14, 2008
by and among
RESIDENTIAL FUNDING COMPANY, LLC,
GMAC MORTGAGE, LLC,
RESIDENTIAL CAPITAL, LLC AND CERTAIN OTHER
AFFILIATES THEREOF PARTY HERETO,
as Grantors,
WELLS FARGO BANK, N.A.
as First Priority Collateral Agent
and
GMAC LLC,
as Lender and Lender Agent

 



--------------------------------------------------------------------------------



 



     This FIRST AMENDMENT AGREEMENT (this “Agreement”) dated as of August 14,
2008 (the “Amendment Effective Date”), is by and among Residential Funding
Company, LLC, a Delaware limited liability company (“RFC”), GMAC Mortgage, LLC,
a Delaware limited liability company (“GMAC Mortgage”), Residential Capital, LLC
(“ResCap”) and the other parties hereto as Grantors (each, together with RFC,
GMAC Mortgage and ResCap, a “Grantor”), GMAC LLC, a Delaware limited liability
company, in its capacity as Lender and as agent for the Lenders (in such
capacity, the “Lender Agent”) and Wells Fargo Bank, N.A., as first priority
collateral agent (in such capacity, the “First Priority Collateral Agent”).
     Reference is hereby made to the First Priority Pledge and Security
Agreement and Irrevocable Proxy (as modified by the deletion and joinder of
parties prior to the date hereof, the “Security Agreement”) dated as of June 4,
2008 among the Grantors, the Initial Lender, the Lender Agent and the First
Priority Collateral Agent.
RECITALS
     1. Each of the parties hereto is a party to the Security Agreement.
     2. The parties hereto desire to make certain amendments to the Security
Agreement.
     3. Each of the parties hereto, by its signature hereto, hereby
acknowledges, consents and agrees to the changes set forth herein.
     4. In consideration of the promises and mutual agreements herein contained
and for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINED TERMS
     SECTION 1.1 Capitalized terms used herein and not otherwise defined shall
have the meaning set forth in the Security Agreement.
ARTICLE II
AMENDMENTS TO THE AFFECTED DOCUMENTS
     SECTION 2.1 Amendments to Definitions.
     (a) The definition of “Assigned Documents” in Section 1 of the Security
Agreement is hereby amended by replacing the phrase “any other Facility
Document” with the phrase “any other Facility Document governed by English law”.
     (b) The definition of “Excluded Assets” in Section 1 of the Security
Agreement is hereby amended to add the following sentence at the end thereof:
In addition, solely for purposes of each grant of a security interest hereunder
to secure Hedge Obligations, Excluded Assets also means any asset that does not
constitute a Financing Asset (as defined in the 2010 Indenture or the 2015
First Amendment

1



--------------------------------------------------------------------------------



 



Indenture, in each case as in effect as of August 1, 2008) whether or not such
asset constitutes Primary Collateral, to the extent (if any) that the grant of a
security interest therein to secure the Hedge Obligations in such asset would
violate any provision of, or cause a default under, the 2010 Indenture or the
2015 Indenture.
     (c) Section 1 of the Security Agreement is hereby amended by adding the
following new definitions in the proper alphabetical location therein:
“Hedge Obligations” means obligations, indebtedness, fees, expenses (including,
without limitation, attorneys’ fees and expenses) and liabilities of the ResCap
Hedge Counterparty or of any other Obligor now existing or hereafter arising
under or in connection with any Hedge Document, whether monetary or otherwise,
matured or unmatured, direct, indirect, related, unrelated, fixed, contingent,
liquidated unliquidated, joint, several, or joint and several, including all
interest accruing thereon (including any interest that accrues after the
commencement of any proceeding by or against any Obligor under any bankruptcy,
insolvency, liquidation, moratorium, receivership, reorganization or other
debtor relief law) and all attorneys’ fees and other expenses incurred in the
collection or enforcement thereof.
“Net Hedge Settlement Amount” shall mean, at any time, the excess (if any) of
(x) the aggregate amount of Hedge Settlement Amounts due from the ResCap
Counterparty to the Initial Lender, minus (y) the aggregate amounts due from the
Initial Lender to the ResCap Counterparty (i) at the maturity of Hedge
Transactions, or (ii) pursuant to Section 6(e) of the Primary Hedge Documents
due to the early termination of Hedge Transactions. It is understood and agreed
that, at any time, no portion of the Hedge Exposure is “due” for purposes of
this definition unless the related Hedge Transaction has been terminated or an
Event of Bankruptcy shall have occurred with respect to the ResCap Counterparty.
     SECTION 2.2 Amendment to Section 12. Section 12 of the Security Agreement
is hereby amended by adding the new clause (k) therein to the end of such
Section 12:
          “(k) If an Event of Default shall occur and the Collateral Control
Agent or the First Priority Agent shall exercise its rights in respect of the
Collateral, the maximum amount of the proceeds of Collateral applied to the
principal amount of Loans and Net Hedge Settlement Amount that become due
(whether by acceleration, maturity, early termination or otherwise) after such
Event of Default shall not exceed the Aggregate Commitment Amount in effect
immediately prior to such occurrence of such Event of Default.”
     SECTION 2.3 Amendment to Schedule VI. Exhibit (B) Schedule VI of the
Security Agreement is hereby amended by inserting the following row in the table
contained therein:
First Amendment

2



--------------------------------------------------------------------------------



 



                      Interest                 Interests Owned by       % of
Interests of Pledged Interests Issuer   Type of Interests   Pledgor   Pledgor  
Pledgor Pledged
Marbella Lakes Associates, LLC
  Limited Liability Company   66.67%   Equity Investment   100%
(f/k/a DOA Properties VIII (Marbella Lakes), LLC)
          IV, LLC    

     SECTION 2.4 Amendment to Schedules and Attachments. The Schedules and
Attachments to the Security Agreement are hereby amended and restated in their
entirety as set forth on Appendix A to this Agreement.
ARTICLE III
CONDITIONS TO EFFECTIVENESS
     SECTION 3.1 Amendment Effective Date. This Agreement and the provisions
contained herein shall become effective as of the Amendment Effective Date
provided that the First Priority Collateral Agent and the Lender Agent shall
have, in form and substance satisfactory to them, received the following:
     (a) Agreement. An original counterpart (or counterparts) of this Agreement
executed by the parties hereto or other evidence satisfactory to the First
Priority Collateral Agent and the Lender Agent of the execution, delivery and
effectiveness of this Agreement.
     (b) Second Amendment. An executed copy of the Second Amendment Agreement to
the Loan Agreement.
     (c) Hedge Security Agreement. An executed copy of the Hedge Pledge and
Security Agreement and Irrevocable Proxy (the “Hedge Security Agreement”) among
the obligors party thereto and GMAC, LLC as Hedge Counterparty.
     (d) Other. Such other opinions and documents as the Lender Agent may
reasonably request, which opinions and documents will be in form and substance
satisfactory to the Lender Agent.
ARTICLE IV
ACKNOWLEDGEMENTS, CONSENTS, NOTICE, CONFIRMATION AND
REPRESENTATIONS AND WARRANTIES
     SECTION 4.1 Notice. Each party hereto hereby acknowledges timely notice of
the execution of this Agreement and of the transactions and amendments
contemplated hereby. Each party hereto hereby waives any notice requirement
contained in the Security Agreement or the Facility Documents with respect to
the execution of this Agreement.
     SECTION 4.2 Confirmation of the Security Agreement. The Grantors, the
Lender, the Lender Agent and the First Priority Collateral Agent each hereby
acknowledge and agree that,
First Amendment

3



--------------------------------------------------------------------------------



 



except as herein expressly amended, the Security Agreement is ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with its respective terms. Without limiting the foregoing, each
Obligor reaffirms its grant of a security interest in all the Collateral pledged
by it, and agrees that such security interest secures all Obligations as defined
in the Loan Agreement, after giving effect to the First Amendment Agreement,
dated as of July 29, 2008 and the Second Amendment Agreement, dated as of the
date hereof, each to the Loan Agreement and amongst the parties thereto. As of
the Amendment Effective Date, each reference in the Security Agreement to “this
Agreement” shall mean the Security Agreement as amended by this Agreement, and
as hereinafter amended or restated.
     SECTION 4.3 First Priority Obligations. For the avoidance of doubt, the
Obligors represent, warrant and agree that the Hedge Obligations constitute
“Obligations” under the Loan Agreement and “First Priority Claims” under and as
defined in the Intercreditor Agreement, the 2010 Indenture and the 2015
Indenture and that the Hedge Security Agreement constitutes a “First Priority
Collateral Documents“under and as defined in the Intercreditor Agreement.
     SECTION 4.4 Consent to Amendments to Facility Documents. Each of the
parties hereto hereby acknowledge and agree that the amendment set forth in
Section 2.1(a) of this Agreement represents the original intent with respect to
the provision amended thereby. For the avoidance of doubt, the First Priority
Collateral Agent, pursuant to and in reliance upon the Direction & Certification
delivered by GMAC, LLC dated August 14, 2008, hereby confirms its consent to the
First Amendment Agreement to the Loan Agreement dated as of July 29, 2008, the
Second Amendment Agreement to the Loan Agreement dated as of the date hereof and
this Amendment.
     SECTION 4.5 Amendment to Joinder Agreement. Each of the parties hereto
hereby consents and agrees that the Joinder Agreement, dated as of August 6,
2008, by Equity Investment IV, LLC, and acknowledged by GMAC, LLC, as Lender
Agent, Wells Fargo Bank, N.A., as First Priority Collateral Agent and Collateral
Control Agent, GMAC Mortgage, LLC and Residential Funding Company, LLC, shall be
amended as of the Amendment Effective Date by the deletion of the following
language therefrom:
“The New Equity Pledgor hereby further represents, warrants and covenants that
it will not Transfer any of its assets (after giving effect, for the avoidance
of doubt, to the admission of GL as a member of Marbella under the Operating
Agreement) without the express written consent of GMAC.”
     SECTION 4.6 Representations and Warranties. By its signature hereto, each
Grantor hereby represents and warrants that, before and after giving effect to
this Agreement, as follows:
     (a) Its representations and warranties set forth in the Security Agreement
are true and correct as if made on the date hereof, except to the extent they
expressly relate to an earlier date; and
     (b) After giving effect to this Agreement, no Default has occurred and is
continuing.
First Amendment

4



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
     SECTION 5.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES (BUT WITH REFERENCE TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).
     SECTION 5.2 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
(whether such counterpart is originally executed or an electronic copy of an
original and each party hereto expressly waives its rights to receive originally
executed documents) and all of which when taken together shall constitute one
and the same agreement.
     SECTION 5.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.
     SECTION 5.4 Entire Agreement. This Agreement, the Security Agreement and
the other Facility Documents embody the entire agreement and understanding of
the parties hereto and supersede any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.
     SECTION 5.5 Captions. The various captions in this Agreement are included
for convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.
     SECTION 5.6 Severability. If any provision of this Agreement, or the
application thereof to any party or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
jurisdiction), the remaining terms of this Agreement, modified by the deletion
of the unenforceable invalid or illegal portion (in any relevant jurisdiction),
will continue in full force and effect, and such unenforceability, invalidity or
illegality will not otherwise affect the enforceability, validity or legality of
the remaining terms of this Agreement so long as this Agreement, as so modified,
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the deletion of such portion of this
Agreement will not substantially impair the respective expectations of the
parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.
     SECTION 5.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY SUBMITS TO
THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
First Amendment

5



--------------------------------------------------------------------------------



 



OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY
HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE
MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR
NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE
GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER PARTIES. THE FOREGOING SHALL NOT
LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY
JURISDICTION.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
First Amendment

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            RESIDENTIAL FUNDING COMPANY, LLC,
as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer        GMAC MORTGAGE, LLC,
as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer     

First Amendment

 



--------------------------------------------------------------------------------



 



            GMAC LLC,
as Lender Agent and Lender
      By:   /s/ David C. Walker         Name:   David C. Walker        Title:  
Group Vice President & Treasurer     

First Amendment

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.,
as First Priority Collateral Agent
      By:   /s/ Alfia Monastra         Name:   Alfia Monastra        Title:  
Vice President     

First Amendment

 



--------------------------------------------------------------------------------



 



            Acknowledged and Agreed:

RESIDENTIAL CAPITAL, LLC,
as Grantor
      By:   /s/ Elizabeth T. Kelly         Name:   Elizabeth T. Kelly       
Title:   Assistant Treasurer        GMAC RESIDENTIAL HOLDING COMPANY, LLC, as
Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer        GMAC-RFC HOLDING COMPANY, LLC,
as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer        HOMECOMINGS FINANCIAL, LLC,
as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer     

First Amendment

 



--------------------------------------------------------------------------------



 



            Acknowledged and Agreed:


RESIDENTIAL MORTGAGE REAL ESTATE
HOLDINGS, LLC, as Grantor       By:   /s/ Melissa White         Name:   Melissa
White        Title:   Assistant Treasurer        RESIDENTIAL FUNDING REAL ESTATE
HOLDINGS, LLC, as Grantor         By:   /s/ Melissa White         Name:  
Melissa White        Title:   Assistant Treasurer        HOMECOMINGS FINANCIAL
REAL ESTATE
HOLDINGS, LLC, as Grantor         By:   /s/ Melissa White         Name:  
Melissa White        Title:   Assistant Treasurer        EQUITY INVESTMENT I,
LLC,
as Grantor
      By:   /s/ Donald L. McConnell         Name:   Donald L. McConnell       
Title:   Asst. Secretary        DEVELOPERS OF HIDDEN SPRINGS, LLC,
as Grantor
      By:   /s/ Donald L. McConnell         Name:   Donald L. McConnell       
Title:   Asst. Secretary     

First Amendment

 



--------------------------------------------------------------------------------



 



            DOA HOLDING PROPERTIES, LLC,
as Grantor
      By:   /s/ Donald L. McConnell         Name:   Donald L. McConnell       
Title:   Asst. Secretary        RFC ASSET HOLDINGS II, LLC,
as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer        PASSIVE ASSET TRANSACTIONS, LLC,
as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer        GMAC MODEL HOME FINANCE I, LLC,
as Grantor
      By:   /s/ Donald L. McConnell         Name:   Donald L. McConnell       
Title:   Asst. Secretary        EQUITY INVESTMENT IV, LLC,
as Grantor
      By:   /s/ Donald L. McConnell         Name:   Donald L. McConnell       
Title:   Asst. Secretary        GMAC HOME SERVICES, LLC,
as Grantor
      By:   /s/ James N. Young         Name:   James N. Young        Title:  
Chief Financial Officer     

First Amendment

 



--------------------------------------------------------------------------------



 



Exhibit A
Revised Schedules and Attachments
First Amendment

 



--------------------------------------------------------------------------------



 



SCHEDULE I
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
GRANTOR INFORMATION
RESIDENTIAL FUNDING COMPANY, LLC
Jurisdiction of Formation: Delaware
FEIN: 93-0891336
State organization ID number: 2059477
Chief Executive Office/Principal place of business:
One Meridian Crossings
Suite 100
Minneapolis, MN 55423-3940
GMAC MORTGAGE, LLC
Jurisdiction of Formation: Delaware
FEIN: 23-1694840
State organization ID number: 4143873
Chief Executive Office/Principal place of business:
1100 Virginia Drive
Fort Washington, PA 19034-3200
RESIDENTIAL CAPITAL, LLC
Jurisdiction of Formation: Delaware
FEIN: 20-1770738
State organization ID number: 3821622
Chief Executive Office/Principal place of business:
One Meridian Crossings
Suite 100
Minneapolis, MN 55423-3940
HOMECOMINGS FINANCIAL, LLC
Jurisdiction of Formation: Delaware
FEIN: 51-0369458
State organization ID number: 2550221
Chief Executive Office/Principal place of business:
One Meridian Crossings
Suite 100
Minneapolis, MN 55423

 



--------------------------------------------------------------------------------



 



GMAC-RFC HOLDING COMPANY, LLC
Jurisdiction of Formation: Delaware
FEIN: 23-2593763
State organization ID number: 4168620
Chief Executive Office/Principal place of business:
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
GMAC RESIDENTIAL HOLDING COMPANY, LLC
Jurisdiction of Formation: Delaware
FEIN: 91-1902190
State organization ID number: 4176389
Chief Executive Office/Principal place of business:
3993 Howard Hughes Parkway
Suite 250
Las Vegas, NV 89169
RFC ASSET HOLDINGS II, LLC
Jurisdiction of Formation: Delaware
FEIN: 41-1984034
State organization ID number: 4189232
Chief Executive Office:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
Principal place of business:
3993 Howard Hughes Parkway
Suite 250
Las Vegas, NV 89169
PASSIVE ASSET TRANSACTIONS, LLC
Jurisdiction of Formation: Delaware
FEIN: 51-0404130
State organization ID number: 3306533
Chief Executive Office/Principal place of business:
1100 Virginia Drive
Fort Washington, PA 19034

 



--------------------------------------------------------------------------------



 



DEVELOPERS OF HIDDEN SPRINGS, LLC
Jurisdiction of Formation: Delaware
FEIN: 80-0022985
State organization ID number: 4183059
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
DOA HOLDING PROPERTIES, LLC
Jurisdiction of Formation: Delaware
FEIN: 26-1424257
State organization ID number: 4454997
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
EQUITY INVESTMENT I, LLC
Jurisdiction of Formation: Delaware
FEIN: 02-0632797
State organization ID number: 3528939
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
EQUITY INVESTMENT IV, LLC
Jurisdiction of Formation: Delaware
FEIN: 93-0891336
State organization ID number: 4572829
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
RESIDENTIAL FUNDING REAL ESTATE HOLDINGS, LLC
Jurisdiction of Formation: Delaware
FEIN: 26-2736505
State organization ID number: 4551018
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423

 



--------------------------------------------------------------------------------



 



RESIDENTIAL MORTGAGE REAL ESTATE HOLDINGS, LLC
Jurisdiction of Formation: Delaware
FEIN: 26-2737180
State organization ID number: 4551021
Chief Executive Office/Principal place of business:
1100 Virginia Drive
Fort Washington, PA 19034
HOMECOMINGS FINANCIAL REAL ESTATE HOLDINGS, LLC
Jurisdiction of Formation: Delaware
FEIN: 26-2736869
State organization ID number: 4551020
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
GMAC MODEL HOME FINANCE I, LLC
Jurisdiction of Formation: Delaware
FEIN: 26-2748469
State organization ID number: 4555820
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423

 



--------------------------------------------------------------------------------



 



SCHEDULE II
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
ADDITIONAL PLACES OF BUSINESS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE III
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
TRADE NAMES; PRIOR LEGAL NAMES; MERGERS

          •   Trade Names; Prior Legal Names
 
            RESIDENTIAL FUNDING COMPANY, LLC
 
       
 
  Prior Names:   Residential Funding Corporation
 
      RFC Acquisition Corporation
 
            GMAC MORTGAGE, LLC
 
       
 
  Prior Names:   GMAC Mortgage Corporation
 
            RESIDENTIAL CAPITAL, LLC
 
       
 
  Prior Names:   Residential Capital Corporation
 
            HOMECOMINGS FINANCIAL, LLC
 
       
 
  Prior Names:   Homecomings Financial Network, Inc.
 
      Residential Money Centers, Inc.
 
            GMAC-RFC HOLDING COMPANY, LLC
 
       
 
  Prior Names:   GMAC-RFC Holding Corp.
GMAC RF, Inc.
 
            GMAC RESIDENTIAL HOLDING COMPANY, LLC
 
       
 
  Prior Names:   GMAC Residential Holding Corp.
 
            RFC ASSET HOLDINGS II, LLC
 
       
 
  Prior Names:   RFC Asset Holdings II, Inc.
 
            PASSIVE ASSET TRANSACTIONS, LLC
 
       
 
  Prior Names:   Passive Asset Transactions, Inc.
 
            DEVELOPERS OF HIDDEN SPRINGS, LLC
 
       
 
  Prior Names:   Developers of Hidden Springs, Inc.

 



--------------------------------------------------------------------------------



 



              DOA HOLDING PROPERTIES, LLC
 
       
 
  Prior Names:   None
 
            EQUITY INVESTMENT I, LLC
 
       
 
  Prior Names:   Core Equity I, LLC
 
            EQUITY INVESTMENT IV, LLC
 
       
 
  Prior Names:   None
 
            RESIDENTIAL FUNDING REAL ESTATE HOLDINGS, LLC
 
       
 
  Prior Names:   None
 
            RESIDENTIAL MORTGAGE REAL ESTATE HOLDINGS, LLC
 
       
 
  Prior Names:   None
 
            HOMECOMINGS FINANCIAL REAL ESTATE HOLDINGS, LLC
 
       
 
  Prior Names:   None
 
            GMAC MODEL HOME FINANCE I, LLC
 
       
 
  Prior Names:   None
 
        •   Mergers
 
            GMAC MORTGAGE, LLC
 
            On October 25, 2006, GMAC Mortgage, LLC merged with GMAC Mortgage
Corporation.
 
            GMAC-RFC HOLDING COMPANY, LLC
 
            On July 11, 2006, GMAC-RFC Holding Company, LLC merged with GMAC-RFC
Holding Corp.
 
            DEVELOPERS OF HIDDEN SPRINGS, LLC
 
            On August 10, 2006, Developers of Hidden Springs, LLC merged with
Developers of Hidden Springs, Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
INTELLECTUAL PROPERTY
Trademarks

                              Serial No.   Mark   Owner   Filing Date   Status  
Reg No.   Reg Date
78601736
  EQUITYWISE   GMAC MORTGAGE LLC       Allowed            
76546683
  HOME COMMAND   GMAC MORTGAGE LLC   2003/09/24   Allowed            
75278616
  DITECH   GMAC MORTGAGE LLC   1997/04/21   Registered     2158800    
1998/05/19
78559960
  105 SELECT   GMAC MORTGAGE LLC   2005/02/03   Registered     3298930    
2007/09/25
76434684
  DITECH.COM — YOUR MORTGAGE SOLUTION DELIVERED   GMAC MORTGAGE LLC   2002/07/26
  Registered     2721143     2003/06/03
76434953
  I LOST ANOTHER LOAN TO DITECH   GMAC MORTGAGE LLC   2002/07/26   Registered  
  2721148     2003/06/03
75401660
  GLORIA NILSON   GMAC MORTGAGE LLC   1997/12/08   Registered     2245688    
1999/05/18
78106868
  DITECH.COM — YOUR 24/7 MORTGAGE SOLUTION   GMAC MORTGAGE LLC   2002/02/05  
Registered     2702661     2003/04/01
76494789
  SERVICE YOU DESERVE. PEOPLE YOU TRUST.   GMAC MORTGAGE LLC   2003/03/06  
Registered     2808259     2004/01/27
75604188
  DITECH.COM   GMAC MORTGAGE LLC   1998/12/09   Registered     2696027    
2003/03/11
76463368
  CALDIRECT HOMES LOANS   GMAC MORTGAGE LLC   2002/10/31   Registered    
2846071     2004/05/25
76492563
  HOMESTRENGTH   GMAC MORTGAGE LLC   2003/02/26   Registered     2846225    
2004/05/25
76515655
  DITECH.COM — SPEED GUARANTEED   GMAC MORTGAGE LLC   2003/05/20   Registered  
  2861149     2004/07/06
76579265
  BUILDER POWER (& DESIGN)   GMAC MORTGAGE LLC   2004/03/05   Registered    
2927621     2005/02/22
76579614
  CALDIRECT   GMAC MORTGAGE LLC   2004/03/08   Registered     2928628    
2005/03/01
76580149
  DITECH RACING   GMAC MORTGAGE LLC   2004/03/10   Registered     2928640    
2005/03/01
76603778
  DITECH.COM HOME LOANS   GMAC MORTGAGE LLC   2004/07/23   Registered    
2928647     2005/03/01
76603959
  DITECH.COM HOME LOANS (& DESIGN)   GMAC MORTGAGE LLC   2004/07/26   Registered
    2928648     2005/03/01
76579639
  MOVE IN AMERICA   GMAC MORTGAGE LLC   2004/03/08   Registered     2930402    
2005/03/08
76579638
  MOVE IN AMERICA (& DESIGN)   GMAC MORTGAGE LLC   2004/03/08   Registered    
2941383     2005/04/19
76527153
  TRUSTED ADVISOR, SKILLED
NEGOTIATOR, AND EXPERT
FACILITATOR   GMAC MORTGAGE LLC   2003/07/01   Registered     3002328    
2005/09/27
76627771
  P PREMIER SERVICE   GMAC MORTGAGE LLC   2005/01/13   Registered     3039786  
  2006/01/10
78566421
  TRUSTED ADVISOR   GMAC MORTGAGE LLC   2005/02/14   Registered     3102238    
2006/06/06
78646165
  DITECH AT WORK   GMAC MORTGAGE LLC   2005/06/08   Registered     3122167    
2006/07/25

 



--------------------------------------------------------------------------------



 



                              Serial No.   Mark   Owner   Filing Date   Status  
Reg No.   Reg Date
78855597
  PACIFIC UNION   GMAC MORTGAGE LLC   2006/04/06   Registered     3206054    
2007/02/06
78656722
  BUYLINE   GMAC MORTGAGE LLC   2005/06/23   Registered     3234981    
2007/04/24
78635792
  ONESTOP HOMEOWNERSHIP SERVICES   GMAC MORTGAGE LLC   2005/05/24   Registered  
  3265985     2007/07/17
78542966
  GHS MORTGAGE   GMAC MORTGAGE LLC   2005/01/06   Registered     3288664    
2007/09/04
76593441
  DITECH.COM FREEDOM LOAN   GMAC MORTGAGE LLC   2004/05/21   Registered    
3291310     2007/09/11
76597261
  GO FAST   GMAC MORTGAGE LLC   2004/06/14   Registered     3325181    
2007/10/30
78566539
  EXPERT FACILITATOR   GMAC MORTGAGE LLC   2005/02/14   Registered     3353357  
  2007/12/11
78917057
  DITECH ESIGNATURE   GMAC MORTGAGE LLC   2006/06/26   Registered     3396372  
  2008/03/11
78883555
  REAL LIFE. REAL SOLUTIONS.   GMAC MORTGAGE LLC   2006/05/15   Registered    
3314584     2007/10/16
78887861
  DITECH GUARANTEE   GMAC MORTGAGE, LLC   2006/05/19   Allowed            
78679328
  DITECH MORTGAGE SOLUTIONS   GMAC MORTGAGE, LLC   2005/07/27   Allowed        
   
78742599
  HOME REWARDS   GMAC MORTGAGE, LLC   2005/10/28   Published            
78113601
  HOME DREAMS ONLINE   GMAC MORTGAGE, LLC   2002/03/08   Registered     2880218
    2004/08/31
78127454
  BUILDER POWER   GMAC MORTGAGE, LLC   2002/05/09   Registered     2896306    
2004/10/19
76495996
  CAL DIRECT HOME LOANS (& DESIGN)   GMAC MORTGAGE, LLC   2003/03/10  
Registered     2903746     2004/11/16
76560776
  PATHWAYS   GMAC MORTGAGE, LLC   2003/11/20   Registered     2910065    
2004/12/14
76561220
  THE HOMESTRETCH PLAN   GMAC MORTGAGE, LLC   2003/11/21   Registered    
2910069     2004/12/14
76586655
  CUOTA UNICA DITECH   GMAC MORTGAGE, LLC   2004/04/14   Registered     2947511
    2005/05/10
76586659
  SMARTWATCH   GMAC MORTGAGE, LLC   2004/04/14   Registered     2982713    
2005/08/09
76492773
  HOMEFLEX   GMAC MORTGAGE, LLC   2003/02/26   Registered     2992858    
2005/09/06
76576481
  DITECH FLAT FEE   GMAC MORTGAGE, LLC   2004/02/20   Registered     3007701    
2005/10/18
76598815
  SETTLE AMERICA   GMAC MORTGAGE, LLC   2004/06/23   Registered     3025621    
2005/12/13
76586657
  BORRON Y CUENTA NUEVA   GMAC MORTGAGE, LLC   2004/04/14   Registered    
3047591     2006/01/24
78113668
  HELPING YOU MANAGE THE
INVESTMENT IN YOUR HOME   GMAC MORTGAGE, LLC   2002/03/08   Registered    
3068871     2006/03/14
76610623
  FLEXSELECT   GMAC MORTGAGE, LLC   2004/09/09   Registered     3071594    
2006/03/21
76560283
  POWER PUNCH   GMAC MORTGAGE, LLC   2003/11/17   Registered     3077130    
2006/04/04
76575312
  DITECH-1   GMAC MORTGAGE, LLC   2004/02/12   Registered     3080195    
2006/04/11
78622953
  LA ULTIMA PALABRA EN PRESTAMOS   GMAC MORTGAGE, LLC   2005/05/04   Registered
    3082700     2006/04/18
78623519
  CLOSE FOR A CAUSE   GMAC MORTGAGE, LLC   2005/05/05   Registered     3085260  
  2006/04/25
76609555
  Warehouse Express   GMAC MORTGAGE, LLC   2004/09/01   Registered     3325194  
  2007/10/30
74279689
  HOMECOMINGS   GMAC MORTGAGE, LLC   1992/05/28   Registered     1792907    
1993/09/14
76494788
  PREMIER SERVICE   GMAC RESIDENTIAL HOLDING
COMPANY, LLC   2003/03/06   Registered     2914178     2004/12/28
78855608
  PACIFIC UNION ADVANTAGE   GMAC RESIDENTIAL HOLDING
COMPANY, LLC   2006/04/06   Allowed            

 



--------------------------------------------------------------------------------



 



                              Serial No.   Mark   Owner   Filing Date   Status  
Reg No.   Reg Date
78566532
  SKILLED NEGOTIATOR   GMAC RESIDENTIAL HOLDING
COMPANY, LLC   2005/02/14   Pending            
78797825
  FLEXPAT   GMAC RESIDENTIAL HOLDING
COMPANY, LLC   2006/01/24   Allowed            
78923245
  SUPPLIER DIRECT (& DESIGN)   GMAC RESIDENTIAL HOLDING
COMPANY, LLC   2006/07/06   Registered     3237366     2007/05/01
78923210
  SUPPLIER DIRECT   GMAC RESIDENTIAL HOLDING
COMPANY, LLC   2006/07/06   Registered     3237365     2007/05/01
76576712
  P   GMAC RESIDENTIAL HOLDING
COMPANY, LLC   2004/02/23   Registered     3361159     2008/01/01
77127127
  KEYCHAIN ALLIANCE   RESIDENTIAL CAPITAL, LLC       Published            
78139312
  QUICKWISE   RESIDENTIAL FUNDING
COMPANY, LLC   2002/06/27   Registered     2707254     2003/04/15
74348910
  GOAL LINE   RESIDENTIAL FUNDING
COMPANY, LLC   1993/01/15   Registered     1829015     1994/03/29
74713806
  GOAL LOAN   RESIDENTIAL FUNDING
COMPANY, LLC   1995/08/10   Registered     1995345     1996/08/20
78023446
  LINE@PRIME   RESIDENTIAL FUNDING
COMPANY, LLC   2000/08/29   Registered     2552727     2002/03/26
74275769
  RFC   RESIDENTIAL FUNDING
COMPANY, LLC   1992/05/15   Registered     1840863     1994/06/21
78096942
  ALTERNET   RESIDENTIAL FUNDING
COMPANY, LLC   2001/12/06   Pending            

 



--------------------------------------------------------------------------------



 



Patents

                                                          PATENT        
COUNTRY/TYPE   TITLE   SERIAL NO.   FILED   STATUS   NO.   ISSUED   Assignment
Status
US — UTILITY
  SIMULATION TECHNIQUE
FOR GENERATION OF
AVM AND COLLATERAL
RISK INDICATOR RULE
SET     11484262     2006/07/11   PUBLISHED           Assignment to Residential
Funding Corporation by Susan Allen and Beth Harasimowicz
PCT
  GENERATION OF AVM
AND COLLATERAL RISK
INDICATOR RULE SET   PCTUS0715793   2007/07/11   PUBLISHED           Covered by
the assignment in
Serial Number 11484262
US — UTILITY
  SYSTEM AND METHOD
FOR EVALUATING
SECONDARY MARKET
OPTIONS FOR LOANS     10688321     2003/10/17   OFFICE
ACTION
PENDING           Assignment to GMAC RFC by Dan Bettenburg and Frank Doherty.
This will be fixed to show assignment to Residential Funding Company, LLC
US — UTILITY
  STORED, TEMPORARY
ALTERATION OF
BUSINESS LOGIC     09952995     2001/09/14   APPEALED           Assignment to
Residential Funding Corporation by Peter (Ken) Cychosz and Brian Gilkay

 



--------------------------------------------------------------------------------



 



SCHEDULE V
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
COMMERCIAL TORT CLAIMS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
INITIAL COLLATERAL

1.   Mortgage Loans

  (a)   All mortgage loans identified in the ATS (as hereinafter defined) under
the column “ATS FF” by the Code T215. “ATS” means the internal database
maintained by Residential Funding Company, LLC for the purposes of tracking the
facility to which unsold mortgage loans are pledged.     (b)   Mortgage loans
(i) secured by real estate located in Canada and for which the mortgage notes
are in the possession of Computershare Trust Company of Canada and (ii) sold to
Residential Funding Company, LLC on or prior to the Closing Date.     (c)  
Mortgage loans insured by the Federal Housing Administration (“FHA”) or the U.S.
Department of Veterans Affairs (“VA”) and as to which the applicable borrower
has defaulted and a claim exists against either the VA or the FHA.

2.   Servicing Advances

  (a)   All right, title and interest of either Residential Funding Company, LLC
or GMAC Mortgage, LLC in and to Servicing P&I Advances and Servicing T&I
Advances or Servicing Corporate Advances other than (i) Servicing Contracts with
FNMA, Freddie Mac or GNMA or (ii) in the case of GMAC Mortgage, LLC any rights
in any Servicing Contract transferred to GMACR MORTGAGE PRODUCTS, LLC prior to
the Closing Date, and (iii) in the case of Residential Funding Company, LLC, any
interest in any Servicing Contract transferred to RFC-GSAP Servicer Advance, LLC
prior to the Closing Date.

3.   Securities Accounts — see attached Exhibit A to this Schedule VI.   4.  
Pledged Interests — see attached Exhibit B to this Schedule VI.   5.   Pledged
Notes — see attached Exhibit C to this Schedule VI.

 



--------------------------------------------------------------------------------



 



6.   Construction, Mezzanine and Working Capital Loans — (i) all first lien
construction loans, including distressed construction loans, (ii) all mezzanine
loans, including distressed loans, secured by equity interests in entities
owning real estate and real estate-related assets, and (iii)all working capital
loans which were unencumbered as of February 29, 2008.

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO SCHEDULE VI
SECURITIES ACCOUNTS

                  Financial         Account Owner   Institution   Account Number
  Account Name
GMAC Mortgage, LLC
  JP Morgan   G08567   GMAC Mortgage, LLC MSR Securities and HEQ Residual
Account
 
           
GMAC Mortgage, LLC
  JP Morgan   G54823   GMAC Mortgage, LLC Direct Pair Off Account
 
           
Passive Asset
Transactions, LLC
  JP Morgan   P66230   Passive Asset Transactions, LLC
 
           
Residential Funding
Company, LLC
  State Street   BGLS   Residential Funding Company, LLC Capital Markets Pledged
RFC
 
           
Residential Funding
Company, LLC
  State Street   BGLX   Residential Funding Company, LLC PIA Pledged RFC
 
           
Residential Funding
Company, LLC
  State Street   BGLY   Residential Funding Company, LLC RIF Pledged RFC
 
           
Residential Funding
Company, LLC
  State Street   BGLU   Residential Funding Company, LLC Capital Markets Pledged
RAHI II
 
           
Residential Funding
Company, LLC
  State Street   BGLV   Residential Funding Company, LLC RIF Pledged RAHI II
 
           
Residential Funding
Company, LLC
  State Street   BGLW   Residential Funding Company, LLC PIA Pledged RAHI II

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO SCHEDULE VI
PLEDGED INTERESTS

                      Interest             Type of   Interests Owned       % of
Interests of Pledged Interests Issuer   Interest   by Pledgor   Pledgor  
Pledgor Pledged
Hidden Springs Sewer Company, LLC
  Limited Liability Company    100%   Developers of Hidden Springs, LLC     100%
 
               
DOA Properties I, LLC
  Limited Liability Company    100%   DOA Holding Properties, LLC     100%
 
               
DOA Properties II, LLC
  Limited Liability Company    100%   DOA Holding Properties, LLC     100%
 
               
Residential Mortgage
Real Estate Holdings, LLC
 
Limited Liability Company  
 100%  
GMAC Mortgage, LLC  
  100%
 
               
GMCMTH, LLC
  Limited Liability Company    100%   GMAC Model Home Finance, LLC    100%
 
               
KBOne, LLC
  Limited Liability Company    100%   GMAC Model Home Finance,
LLC    100%
 
               
LENOne, LLC
  Limited Liability Company    100%   GMAC Model Home Finance, LLC    100%
 
               
WPSHOne, LLC
  Limited Liability Company    100%   GMAC Model Home Finance, LLC    100%
 
               
RFC MHF Funding, LLC
  Limited Liability Company    100%   GMAC Model Home Finance, LLC    100%
Homecomings Financial
Real Estate Holdings, LLC
 
Limited Liability Company  
 100%  
Homecomings Financial, LLC  
 100%

 



--------------------------------------------------------------------------------



 



                      Interest             Type of   Interests Owned       % of
Interests of Pledged Interests Issuer   Interest   by Pledgor   Pledgor  
Pledgor Pledged
GMAC Residential Holding Company, LLC
  Limited Liability Company    100%   Residential Capital, LLC    100%
 
               
Developers of Hidden Springs, LLC
  Limited Liability Company    100%   Residential Funding Company, LLC    100%
 
               
DOA Holding Properties, LLC
  Limited Liability Company    100%   Residential Funding Company, LLC    100%
 
               
GMAC Model Home Finance, LLC
  Limited Liability Company    100%   Residential Funding Company, LLC    100%
 
               
RFC Construction Funding, LLC
  Limited Liability Company    100%   Residential Funding Company, LLC    100%
 
               
Marbella Lakes Associates, LLC (f/k/a DOA Properties VIII (Marbella Lakes), LLC)
  Limited Liability Company    66.67%   Equity Investment IV, LLC    100%

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO SCHEDULE VI
PLEDGED NOTES

          Pledged Note Issuer   Pledged Note   Pledged Note Holder
GX CE Funding B.V.
  Note (Note Certificate No. 1) dated 4 June 2008 in the principal amount of EUR
556,992,836.00 due 3 June 2009 issued under the Variable Funding Loan Note
Agreement dated 4 June 2008   Residential Capital, LLC
 
       
Viaduct (No. 7) Limited
  Note dated 4 June 2008 in the principal amount of £658,116,612.47 due 18 June
2008 issued under the Note Issuance Facility Deed dated on or about 2 June 2008
  Residential Capital, LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE VI(a)
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
FINANCING STATEMENTS DISCLOSURE SCHEDULE
Filing #; Filing Date; Jurisdiction; Debtor; Secured Party
1. Initial Filing # 2007 4676119; filed on 12/11/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and JPMorgan Chase Bank, N.A. as Secured Party*;
2. Initial Filing # 6413972 1; filed on 11/28/2006; jurisdiction Delaware;
Residential Funding Company, LLC as Debtor and Credit Suisse First Boston
Mortgage Capital LLC as Secured Party*;
3. Initial Filing # 6413972 1 as amended by 2008 1486503; filed on 04/29/2008;
jurisdiction Delaware; Residential Funding Company, LLC as Debtor and Credit
Suisse First Boston Mortgage Capital LLC as Secured Party*;
4. Initial Filing # 6448982 9; filed on 12/21/2006 ; jurisdiction Delaware;
GMCMTH, LLC as Debtor and GMAC Model Home Finance, LLC as Secured Party*;
5. Initial Filing # 4362538 3; filed on 12/22/2004 ; jurisdiction Delaware;
Homecomings Financial, LLC as Debtor and Residential Funding Company, LLC as
Additional Debtor and Credit Suisse First Boston Mortgage Capital LLC as Secured
Party*;
6. Initial Filing # 4362538 3 as amended by 2008 1486461; filed on 04/29/2008;
jurisdiction Delaware; Homecomings Financial, LLC as Debtor and Residential
Funding Company, LLC as Additional Debtor and Credit Suisse First Boston
Mortgage Capital LLC as Secured Party*;
7. Initial Filing # 2007 4328083; filed on 11/14/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Federal National Mortgage Association (a/k/a
Fannie Mae) as Secured Party*;
8. Initial Filing # 2007 4692207; filed on 12/12/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Federal National Mortgage Association (a/k/a
Fannie Mae) as Secured Party*;
9. Initial Filing # 5238450 2; filed on 07/28/2005; jurisdiction Delaware;
Residential Funding Corporation as Debtor and Federal National Mortgage
Association (a/k/a Fannie Mae) as Secured Party*;
10. Initial Filing # 5238450 2 as amended by 6187890 9; filed on 06/02/2006;
jurisdiction Delaware; Residential Funding Corporation as Debtor and Federal
National Mortgage Association (a/k/a Fannie Mae) as Secured Party*;
11. Initial Filing # 2007 4692215; filed on 12/12/2007; jurisdiction Delaware;
Homecomings Financial, LLC as Debtor and Federal National Mortgage Association
(a/k/a Fannie Mae) as Secured Party*;

 



--------------------------------------------------------------------------------



 



12. Initial Filing # 2008 0785533; filed on 03/04/2008; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Credit Suisse First Boston, New York Branch as
Secured Party*1;
13. Initial Filing # 2008 1437654; filed on 04/24/2008; jurisdiction Delaware;
Residential Funding Company, LLC as Debtor and Residential Funding Mortgage
Securities II, Inc. as Secured Party;
14. Initial Filing # 2007 3119855; filed on 07/30/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Comerica Bank as Secured Party*2;
15. Initial Filing # 2007 0405653; filed on 01/31/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Bank of America, N.A. as Secured Party*3; and
16. Initial Filing # 2007 2212677; filed on 06/12/2007; jurisdiction Delaware;
Homecomings Financial, LLC as Debtor and Sherman Originator LLC as Secured
Party.
 

1   [The (*) can remain if not Primary Collateral (i.e. can remain if similar to
#6 above on this Schedule)]   2   [The (*) can remain if it is confirmed that
cash flows on Collateral do not flow through these accounts]   3   [The (*) can
remain if it is confirmed that accounts are not main investment account or
accounts related to that account]

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO SCHEDULE VI
PLEDGED NOTES

          Pledged Note Issuer   Pledged Note   Pledged Note Holder
GX CE Funding B.V.
  Note (Note Certificate No. 1) dated 4 June 2008 in the principal amount of EUR
556,992,836.00 due 3 June 2009 issued under the Variable Funding Loan Note
Agreement dated 4 June 2008   Residential Capital, LLC
 
       
Viaduct (No. 7) Limited
  Note dated 4 June 2008 in the principal amount of £658,116,612.47 due 18 June
2008 issued under the Note Issuance Facility Deed dated on or about 2 June 2008
  Residential Capital, LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE VI(a)
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
FINANCING STATEMENTS DISCLOSURE SCHEDULE
Filing #; Filing Date; Jurisdiction; Debtor; Secured Party
1. Initial Filing # 2007 4676119; filed on 12/11/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and JPMorgan Chase Bank, N.A. as Secured Party*;
2. Initial Filing # 6413972 1; filed on 11/28/2006; jurisdiction Delaware;
Residential Funding Company, LLC as Debtor and Credit Suisse First Boston
Mortgage Capital LLC as Secured Party*;
3. Initial Filing # 6413972 1 as amended by 2008 1486503; filed on 04/29/2008;
jurisdiction Delaware; Residential Funding Company, LLC as Debtor and Credit
Suisse First Boston Mortgage Capital LLC as Secured Party*;
4. Initial Filing # 6448982 9; filed on 12/21/2006 ; jurisdiction Delaware;
GMCMTH, LLC as Debtor and GMAC Model Home Finance, LLC as Secured Party*;
5. Initial Filing # 4362538 3; filed on 12/22/2004 ; jurisdiction Delaware;
Homecomings Financial, LLC as Debtor and Residential Funding Company, LLC as
Additional Debtor and Credit Suisse First Boston Mortgage Capital LLC as Secured
Party*;
6. Initial Filing # 4362538 3 as amended by 2008 1486461; filed on 04/29/2008;
jurisdiction Delaware; Homecomings Financial, LLC as Debtor and Residential
Funding Company, LLC as Additional Debtor and Credit Suisse First Boston
Mortgage Capital LLC as Secured Party*;
7. Initial Filing # 2007 4328083; filed on 11/14/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Federal National Mortgage Association (a/k/a
Fannie Mae) as Secured Party*;
8. Initial Filing # 2007 4692207; filed on 12/12/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Federal National Mortgage Association (a/k/a
Fannie Mae) as Secured Party*;
9. Initial Filing # 5238450 2; filed on 07/28/2005; jurisdiction Delaware;
Residential Funding Corporation as Debtor and Federal National Mortgage
Association (a/k/a Fannie Mae) as Secured Party*;
10. Initial Filing # 5238450 2 as amended by 6187890 9; filed on 06/02/2006;
jurisdiction Delaware; Residential Funding Corporation as Debtor and Federal
National Mortgage Association (a/k/a Fannie Mae) as Secured Party*;
11. Initial Filing # 2007 4692215; filed on 12/12/2007; jurisdiction Delaware;
Homecomings Financial, LLC as Debtor and Federal National Mortgage Association
(a/k/a Fannie Mae) as Secured Party*;

 



--------------------------------------------------------------------------------



 



12. Initial Filing # 2008 0785533; filed on 03/04/2008; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Credit Suisse First Boston, New York Branch as
Secured Party*4;
13. Initial Filing # 2008 1437654; filed on 04/24/2008; jurisdiction Delaware;
Residential Funding Company, LLC as Debtor and Residential Funding Mortgage
Securities II, Inc. as Secured Party;
14. Initial Filing # 2007 3119855; filed on 07/30/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Comerica Bank as Secured Party*5;
15. Initial Filing # 2007 0405653; filed on 01/31/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Bank of America, N.A. as Secured Party*6; and
16. Initial Filing # 2007 2212677; filed on 06/12/2007; jurisdiction Delaware;
Homecomings Financial, LLC as Debtor and Sherman Originator LLC as Secured
Party.
 

4   [The (*) can remain if not Primary Collateral (i.e. can remain if similar to
#6 above on this Schedule)]   5   [The (*) can remain if it is confirmed that
cash flows on Collateral do not flow through these accounts]   6   [The (*) can
remain if it is confirmed that accounts are not main investment account or
accounts related to that account]

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
DIRECT SUBSIDIARIES

          Parent   Subsidiary   Jurisdiction of Incorporation (Subsidiary)
GMAC Mortgage, LLC
  CAP RE of Vermont, LLC   Vermont
 
  Ditech, LLC   Delaware
 
  Executive Closing Services, LLC   Delaware
 
  Executive Trustee Services, LLC   Delaware
 
  GMAC Mortgage USA Corporation   Delaware
 
  GMAC Mortgage, LLC of TN   Delaware
 
  GMACR Mortgage Products, LLC   Delaware
 
  GMV Management Services, LLC   Delaware
 
  Horsham Funding, LLC   Delaware
 
  Ladue Associates, Inc.   Pennsylvania
 
  MINT I VFN Holdings, LLC   Delaware
 
  MINT I, LLC   Delaware
 
  Passive Asset Transactions, LLC   Delaware
 
  Residential Consumer Services, LLC   Delaware
 
  Residential Mortgage Real Estate Holdings, LLC   Delaware
 
  Walnut Grove Funding, LLC   Delaware
Residential Funding Company, LLC
  Asset Lending Company II, LLC   Delaware
 
  Asset Management Performance Services, LLC   Delaware
 
  Developers of Hidden Springs, LLC   Delaware
 
  DOA Holding Properties, LLC   Delaware
 
  EPRE LLC   Delaware
 
  Equity Investment I, LLC   Delaware
 
  Equity Investments II, LLC   Delaware
 
  Equity Investment III, LLC   Delaware
 
  Equity Investment IV, LLC   Delaware
 
  GMAC Model Home Finance, LLC   Delaware
 
  GMAC Model Home Finance I, LLC   Delaware
 
  GMAC-RFC Australia Pty Limited   Australia
 
  GMAC-RFC Europe Limited   U.K.
 
  GMAC-RFC Holdings Limited   U.K.
 
  GMAC-RFC Ireland Limited   U.K.
 
  Homecomings Financial, LLC   Delaware
 
  MFC Asset, LLC   Delaware
 
  MINT II Holdings LLC   Delaware
 
  MINT II, LLC   Delaware

 



--------------------------------------------------------------------------------



 



          Parent   Subsidiary   Jurisdiction of Incorporation (Subsidiary)
 
  REG-PFH, LLC   Delaware
 
  Residential Asset Management Company LLC   Delaware
 
  Residential Funding Mortgage Exchange, LLC   Delaware
 
  Residential Funding of Canada Finance ULC   Canada
 
  Residential Funding Real Estate Holdings, LLC   Delaware
 
  Residential Funding Securities, LLC   Delaware
 
  RFC — GSAP Servicer Advance, LLC   Delaware
 
  RFC ABS CDO WHSub I Ltd   Cayman Islands
 
  RFC Advance Depositor, LLC   Delaware
 
  RFC Asset Holdings II, LLC   Delaware
 
  RFC Asset Management, LLC   Delaware
 
  RFC Construction Funding, LLC   Delaware
 
  RFC Investments Limited   U.K.
 
  RFC Resort Funding, LLC   Delaware
GMAC-RFC Holding Company, LLC
  Residential Accredit Loans, Inc.   Delaware
 
  Residential Asset Mortgage Products, Inc.   Delaware
 
  Residential Asset Securities Corporation   Delaware
 
  Residential Funding Company, LLC   Delaware
 
  Residential Funding Mortgage Securities I, Inc.   Delaware
 
  Residential Funding Mortgage Securities II, Inc.   Delaware
Residential Capital, LLC
  GMAC Residential Holding Company, LLC   Delaware
 
  GMAC-RFC Holding Company, LLC   Delaware
 
  IB Finance Holding Company, LLC   Delaware
Homecomings Financial, LLC
  HFN REO Sub II, LLC   Delaware
 
  Homecomings Financial Real Estate Holdings,
LLC   Delaware
GMAC Residential
  GMAC Home Services, LLC   Delaware
Holding Company, LLC
  GMAC Mortgage, LLC   Delaware
 
  GHS Global Relocation UK Limited   U.K.
 
  GMACB Service Company, LLC   Delaware
 
  GMACRH Settlement Services, LLC   Delaware
Developers of Hidden
  Hidden Springs Sewer Company, LLC   Delaware
Springs, LLC
         
DOA Holding Properties,
LLC
  DOA Properties I, LLC   Delaware
 
  DOA Properties II, LLC   Delaware
 
  DOA Properties III (Models), LLC   Delaware
 
       
 
  DOA Properties IIIB (KB Models), LLC   Delaware

 



--------------------------------------------------------------------------------



 



          Parent   Subsidiary   Jurisdiction of Incorporation (Subsidiary)
 
  DOA Properties IV, LLC   Delaware
 
  DOA Properties V (Lots-CA), LLC   Delaware
 
       
 
  DOA Properties VII (Lots-NV), LLC   Delaware
 
  DOA Properties IX (Lots-Other), LLC   Delaware
Equity Investment IV, LLC
  Marbella Lakes Associates, LLC (f/k/a DOA
Properties VIII (Marbella Lakes), LLC)   Delaware
GMAC Model Home Finance I, LLC
  CHM Holdings, LLC   Delaware
Residential Funding Company, LLC (99.99%)
  GMAC Financiera, S.A. de C.V.   Mexico
 
  GMAC Hipotecaria, S.A. de C.V.   Mexico
 
  GMAC-RFC Brasil Ltda   Brazil
 
  GMAC-RFC Chile Inversiones Ltda   Chile
Residential Funding Company, LLC (99.99999968%)
  GMAC-RFC Auritec, S.A.   Mexico
Residential Funding Company, LLC (99%)
  GMAC RFC International Holdings Cooperatief U.A.   Netherlands
GMAC-RFC Holding Company, LLC (0.01%)
  GMAC RFC International Holdings Cooperatief U.A.   Netherlands
Homecomings Financial, LLC (0.01%)
  GMAC-RFC Brasil Ltda   Brazil
 
  GMAC-RFC Chile Inversiones Ltda   Chile
Homecomings Financial, LLC (0.00000032%)
  GMAC-RFC Auritec, S.A.   Mexico

 



--------------------------------------------------------------------------------



 



SCHEDULE VIII
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
EXCLUDED SIGNIFICANT SUBSIDIARIES
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE IX
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
BAILMENT COLLATERAL

1.   Stock Certificate dated June 2, 2008, certifying that Residential Funding
Company, LLC owns twenty-four million two hundred seventy seven thousand five
hundred (24,277,500) ordinary shares of GMAC-RFC Australia Pty Limited, a
corporation formed under the laws of Australia (the “Company”), standing in its
name on the books of the Company, which is represented by Certificate No. 6,
along with an undated Irrevocable Stock Power executed by Residential Funding
Company, LLC authorizing transfer to Wells Fargo Bank, N.A.

2.   Stock Certificate dated May 8, 1995, certifying that GMAC-RFC Holding
Company, LLC (formerly known as GMAC RF, Inc.) owns one thousand (1,000) shares
of common stock, par value $0.01 per share, of Residential Funding Mortgage
Securities II, Inc., a corporation formed under the laws of the State of
Delaware (the “Company”), standing in its name on the books of the Company,
which is represented by Certificate No. 1, along with an undated Irrevocable
Stock Power executed by GMAC-RFC Holding Company, LLC authorizing transfer to
Wells Fargo Bank, N.A.

3.   Stock Certificate dated December 7, 1994, certifying that GMAC-RFC Holding
Company, LLC (formerly known as GMAC RF, Inc.) owns one thousand (1,000) shares
of common stock, par value $0.01 per share, of Residential Asset Securities
Corporation, a corporation formed under the laws of the State of Delaware (the
“Company”), standing in its name on the books of the Company, which is
represented by Certificate No. 1, along with an undated Irrevocable Stock Power
executed by GMAC-RFC Holding Company, LLC authorizing transfer to Wells Fargo
Bank, N.A.

4.   Stock Certificate dated August 14, 1995, certifying that GMAC-RFC Holding
Company, LLC (formerly known as GMAC RF, Inc.) owns one thousand (1,000) shares
of common stock, par value $0.01 per share, of Residential Accredit Loans, Inc.,
a corporation formed under the laws of the State of Delaware (the “Company”),
standing in its name on the books of the Company, which is represented by
Certificate No. 1, along with an undated Irrevocable Stock Power executed by
GMAC-RFC Holding Company, LLC authorizing transfer to Wells Fargo Bank, N.A.

5.   Stock Certificate dated April 20, 2006, certifying that GMAC Mortgage, LLC
(formerly known as GMAC Mortgage Corporation) owns three thousand (3,000) shares
of common stock, par value $0.01 per share, of GMAC Mortgage USA Corporation, a
corporation formed under the laws of the State of Delaware (the “Company”),
standing in its name on the books of the Company, which is represented by
Certificate No. 1, along with an undated Irrevocable Stock Power executed by
GMAC Mortgage, LLC authorizing transfer to Wells Fargo Bank, N.A.

 



--------------------------------------------------------------------------------



 



6.   Dutch Note (Note Certificate No. 1) dated 4 June 2008 in the principal
amount of EUR 556,992,836.00 due 3 June 2009 issued under the Variable Funding
Loan Note Agreement dated 4 June 2008 between GX CE Funding B.V., as issuer, and
Residential Capital, LLC, as subscriber.   7.   UK Note Certificate dated 4
June 2008 in the principal amount of £658,116,612.47 due 18 June 2008, issued
under the Note Issuance Facility Deed dated on or about 2 June 2008 between
Viaduct (No. 7) Limited, as issuer, and Residential Capital, LLC, as noteholder.
  8.   Stock Certificate dated June 9, 2008, certifying that GMAC Mortgage, LLC
(formerly known as GMAC Mortgage Corporation) owns one hundred (100) shares of
common stock, without par value, of Ladue Associates, Inc., a corporation formed
under the laws of the State of Delaware (the “Company”), standing in its name on
the books of the Company, which is represented by Certificate No. 1; along with
an Irrevocable Stock Power executed by GMAC Mortgage, LLC authorizing transfer
to Wells Fargo Bank, N.A dated June 9, 2008.   9.   Stock Certificate dated
June 13, 2008, certifying that GMAC-RFC Holding Company, LLC (formerly known as
GMAC RF, Inc.) owns one thousand (1,000) shares of common stock, par value $0.01
per share, of Residential Asset Mortgage Products, Inc., a corporation formed
under the laws of the State of Delaware (the “Company”), standing in its name on
the books of the Company, which is represented by Certificate No. 2; along with
an Irrevocable Stock Power executed by GMAC-RFC Holding Company, LLC authorizing
transfer to Wells Fargo Bank, N.A dated June 13, 2008.   10.   Stock Certificate
dated June 13, 2008, certifying that GMAC-RFC Holding Company, LLC (formerly
known as GMAC RF, Inc.) owns one thousand (1,000) shares of common stock, par
value $0.01 per share, of Residential Funding Mortgage Securities I, Inc., a
corporation formed under the laws of the State of Delaware (the “Company”),
standing in its name on the books of the Company, which is represented by
Certificate No. 2; along with an Irrevocable Stock Power executed by GMAC-RFC
Holding Company, LLC authorizing transfer to Wells Fargo Bank, N.A dated
June 13, 2008.   11.   Stock Certificatei, undated, certifying that RFC LLC is
the Registered Proprietor of 122,276,661 ordinary shares, of £1 each, of
GMAC-RFC Holdings Limited, a company incorporated in England and Wales
(registered number 03471082) whose registered office is at Eastern Gate, Brants
Bridge, Bracknell, Berkshire RG12 9BZ (“GMAC Holdings”), which is represented by
Certificate No. 1; along with an undated Stock Transfer Form executed by
Residential Funding Company, LLC with transferee information blank.   12.  
Stock Certificate†, undated, certifying that RFC LLC is the Registered
Proprietor of 65 ordinary shares, of £1 each, of GMAC-RFC Europe Limited, a
company incorporated in England and Wales (registered number 03987700) whose
registered office is at Eastern Gate, Brants Bridge,

 



--------------------------------------------------------------------------------



 



    Bracknell, Berkshire RG12 9BZ (“GMAC Europe”), which is represented by
Certificate No. 1; along with an undated Stock Transfer Form executed by
Residential Funding Company, LLC with transferee information blank.   13.  
Stock Certificate†, undated, certifying that RFC LLC is the Registered
Proprietor of 3,250,000 ordinary shares, of £1 each, of RFC Investments Limited,
a company incorporated in England and Wales (registered number 03488658) whose
registered office is at Eastern Gate, Brants Bridge, Bracknell, Berkshire RG12
9BZ (“RFC Investments”), which is represented by Certificate No. 1; along with
an undated Stock Transfer Form executed by Residential Funding Company, LLC with
transferee information blank.   14.   Stock Certificate†, undated, certifying
that Residential Funding Company LLC is the Registered Proprietor of 325
ordinary shares, of £1 each, of GMAC-RFC Ireland Limited, a company incorporated
in England and Wales (registered number 03709797) whose registered office is at
Eastern Gate, Brants Bridge, Bracknell, Berkshire RG12 9BZ (“GMAC Ireland”),
which is represented by Certificate No. 1; along with an undated Stock Transfer
Form executed by Residential Funding Company, LLC with transferee information
blank.   15.   Stock Certificate†, undated, certifying that GMAC Residential
Holding Company, LLC f/k/a GMAC Residential Holding Corporation is the
Registered Proprietor of 540,221 ordinary shares, of £1 each, of GHS Global
Relocation UK Limited, a company incorporated in England and Wales (registered
number 03931283) whose registered office is at Fountain House, 4th Floor, 130
Fenchurch Street, London EC3M 5DJ (“GHS”), which is represented by Certificate
No. 1; along with an undated Stock Transfer Form executed by GMAC Residential
Holding Corporation, now known as GMAC Residential Holding Company, LLC, with
transferee information blank.

 



--------------------------------------------------------------------------------



 



SCHEDULE X
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT AND IRREVOCABLE PROXY
DEPOSIT ACCOUNTS OF ADDITIONAL ACCOUNT PARTIES; SECURITIES ACCOUNTS OF FABS
GRANTORS
(a) Concentration Accounts

                      Financial         Account Owner   Institution   Account
Number   Account Name
Residential Capital, LLC
  Bank of America     12354-69131     Residential Capital, LLC Concentration
Account
GMAC Mortgage, LLC
  Wachovia     2000042898689     GMAC Mortgage, LLC Concentration Account for
the benefit of Wells Fargo, N.A. as Collateral Control Agent
Homecomings Financial, LLC
  Wachovia     2000041713516     Homecomings Financial, LLC Concentration
Account for the benefit of Wells Fargo, N.A. as Collateral Control Agent
Residential Capital, LLC
  Wachovia     2000042898663     Residential Capital, LLC Concentration Account
for the benefit of Wells Fargo Bank, N.A. as Collateral Control Agent
Residential Capital, LLC
  Wachovia     2000041713626     Residential Capital, LLC IBG Concentration
Account for the benefit of Wells Fargo Bank, N.A. as Collateral Control Agent
Residential Funding Company, LLC
  Wachovia     2000042898676     Residential Funding Company, LLC Concentration
Account for the benefit of Wells Fargo, N.A. as Collateral Control Agent
Residential Capital, LLC
  Wachovia     2000042911388     Residential Capital, LLC Serv Advances
Concentration Account for the benefit of Wells Fargo Bank, N.A. as Collateral
Control Agent

 



--------------------------------------------------------------------------------



 



(b) Sales Proceeds Accounts

                      Financial         Account Owner   Institution   Account
Number   Account Name
Residential Capital, LLC
  Bank of America     12355-82255      
GMAC Mortgage, LLC
  JP Morgan     0728408567     GMACM MSR SECURITIES AND HEQ RESIDUAL ACCOUNT FOR
THE BENEFIT OF WELLS FARGO BANK, N.A. AS COLLATERAL CONTROL AGENT
GMAC Mortgage, LLC
  JP Morgan     0728454823     GMACM DIRECT PAIROFF ACCOUNT FOR THE BENEFIT OF
WELLS FARGO BANK, N.A. AS COLLATERAL CONTROL AGENT
Passive Asset Transactions, LLC
  JP Morgan     0777163338     PASSIVE ASSET TRANSACTIONS, LLC FOR THE BENEFIT
OF WELLS FARGO BANK, N.A. AS COLLATERAL CONTROL AGENT
Residential Funding Company, LLC
  State Street     004 35 131     Residential Funding Company, LLC Capital
Markets Pledged RFC
Residential Funding Company, LLC
  State Street     004 351 72     Residential Funding Company, LLC PIA Pledged
RFC

 



--------------------------------------------------------------------------------



 



                      Financial         Account Owner   Institution   Account
Number   Account Name
Residential Funding Company, LLC
  State Street     004 351 80     Residential Funding Company, LLC RIF Pledged
RFC
Residential Funding Company, LLC
  State Street     004 351 49     RFC Assets Holdings II, LLC Capital Markets
Pledged RAHI II
Residential Funding Company, LLC
  State Street     004 351 56     RFC Assets Holdings II, LLC-RIF Pledged RAHI
II
Residential Funding Company, LLC
  State Street     004 351 64     RFAH-PIA Pledged RAHI II
Residential Funding Company, LLC
  Wachovia     2000041713451     Residential Funding Company, LLC Sales Proceeds
Account for the benefit of Wells Fargo Bank, N.A. as Collateral Control Agent
Residential Mortgage Real Estate Holdings, LLC
  Wachovia     2000041713969     Residential Mortgage Real Estate Holdings, LLC
Sales Proceeds Account for the benefit of Wells Fargo Bank, N.A. as Collateral
Control Agent
Residential Funding Real Estate
Holdings, LLC
  Wachovia     2000041713972     Residential Funding Real Estate Holdings, LLC
Sales Proceeds Account for the benefit of Wells Fargo Bank, N.A. as Collateral
Control Agent
Homecomings Financial Real Estate
Holdings, LLC
  Wachovia     2000041713985     Homecomings Financial Real Estate Holdings, LLC
Sales Proceeds Account for the benefit of Wells Fargo Bank, N.A. as Collateral
Control Agent

 



--------------------------------------------------------------------------------



 



                      Financial         Account Owner   Institution   Account
Number   Account Name
Passive Asset Transactions, LLC
  Wachovia     2000041713781     Passive Asset Transactions, LLC
GMAC Mortgage, LLC
  Wachovia     2000042911867     GMAC Mortgage, LLC
RFC Asset Holdings II, LLC
  Wachovia     2000041713956     RFC Asset Holdings II, LLC
Developers of Hidden Springs, LLC
  Wachovia     2000041713477     Developers of Hidden Springs, LLC Sales
Proceeds Account for the benefit of Wells Fargo, N.A. as Collateral Control
Agent
Equity Investment I, LLC
  Wachovia     2000041713493     Equity Investments I, LLC Sales Proceeds
Account for the benefit of Wells Fargo, N.A. as Collateral Control Agent
DOA Holding Properties, LLC
  Wachovia     2000041713503     DOA Holding Properties, LLC Sales Proceeds
Account for the benefit of Wells Fargo, N.A. as Collateral Control Agent
Residential Funding Company, LLC
  Wachovia     2000042911870     Residential Funding Company, LLC
Residential Funding Company, LLC7
  Wachovia     2000041713671     Residential Funding Company, LLC

 

7   This is a Servicing Advances Account

 



--------------------------------------------------------------------------------



 



                      Financial         Account Owner   Institution   Account
Number   Account Name
GMAC Mortgage, LLC1
  Wachovia     2000041714353     GMAC Mortgage, LLC
GMAC Mortgage, LLC1
  Wachovia     2000041713668     GMAC Mortgage, LLC
GMAC Model Home Finance, LLC
  Wachovia     2000041713464     GMAC Model Home Finance, LLC
Residential Funding Company, LLC
  Wachovia     2000041714706     Residential Funding Company, LLC
GMAC Mortgage, LLC
  Wachovia     2000042900616     GMAC Mortgage, LLC

(c) Securities Accounts of FABS Grantors

                  Financial         Account Owner   Institution   Account Number
  Account Name
Passive Asset Transactions, LLC
  JP Morgan   P66230   Passive Asset Transactions, LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE XI
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
NOTICE INFORMATION
The Grantors:
Residential Funding Company, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7359
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
GMAC Mortgage, LLC
c/o Residential Funding Company, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7359
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320

 



--------------------------------------------------------------------------------



 



Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Homecomings Financial, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7359
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
GMAC-RFC Holding Company, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7359
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
GMAC Residential Holding Company, LLC
3993 Howard Hughes Parkway
Suite 250
Las Vegas, NV 89169
Attn: William Casey
Phone: (215) 682-6301
Fax: (215) 682-1249
Email: william.casey@gmacrescap.com
GMAC Model Home Finance I, LLC
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com

 



--------------------------------------------------------------------------------



 



With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
RFC Asset Holdings II, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Passive Asset Transactions, LLC
1100 Virginia Drive
Fort Washington, PA 19034
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
DOA Holding Properties, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423

 



--------------------------------------------------------------------------------



 



With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Equity Investment I, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Equity Investment IV, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com

 



--------------------------------------------------------------------------------



 



Residential Funding Real Estate Holdings, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Residential Mortgage Real Estate Holdings, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Homecomings Financial Real Estate Holdings, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com

 



--------------------------------------------------------------------------------



 



The Lender Agent:
GMAC LLC
200 Renaissance Center
Detroit, MI 48265
Attn: David Walker, Group VP and Treasurer
Phone: (313) 656-5400
Fax: (313) 656-5401
Email: david.walker@gmacfs.com
With copy to:
William B. Solomon, VP and General Counsel
Phone: (313) 656-6128
Fax: (313) 656-6124
Email: William.b.solomon@gm.com
The Hedge Counterparty:
GMAC LLC
200 Renaissance Center
Detroit, MI 48265
Attn: David Walker, Group VP and Treasurer
Phone: (313) 656-5400
Fax: (313) 656-5401
Email: david.walker@gmacfs.com
With copy to:
William B. Solomon, VP and General Counsel
Phone: (313) 656-6128
Fax: (313) 656-6124
Email: William.b.solomon@gm.com
The First Priority Collateral Agent:
Wells Fargo Bank, N.A.
625 Marquette Avenue
N9311-110
Minneapolis, Minnesota 55479
Nicholas D. Tally — Specialized Products Group
Phone: (612) 667-3961
Fax: (612) 667-9825

 



--------------------------------------------------------------------------------



 



ATTACHMENT I
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
PLEDGED EQUITY AND PLEDGED NOTES
Item A. Pledged Shares

                                  Common Stock             Authorized  
Outstanding       % of Shares Pledged Share Issuer   Shares   Shares  
Beneficial Owner   Pledged
GMAC Mortgage USA Corporation
    3,000       3,000     GMAC Mortgage, LLC     100 %
Ladue Associates, Inc.
    100       100     GMAC Mortgage, LLC     100 %
Residential Accredit Loans, Inc.
    1,000       1,000     GMAC-RFC Holding Company, LLC     100 %
Residential Asset Mortgage Products, Inc.
    1,000             GMAC-RFC Holding Company, LLC     100 %
Residential Asset Securities Corporation
    1,000       1,000     GMAC-RFC Holding Company, LLC     100 %
Residential Funding Mortgage Securities I, Inc.
    1,000             GMAC-RFC Holding Company, LLC     100 %
Residential Funding Mortgage Securities II, Inc.
    1,000       1,000     GMAC-RFC Holding Company, LLC     100 %
GMAC-RFC Australia Pty Limited8
  37,350,0019   37,350,0015   Residential Funding Company, LLC     65 %

 

8   This is a cooperative with excluded liability.   9   These are ordinary
shares.

 



--------------------------------------------------------------------------------



 



Item B. Pledged Interests

                              Interest             Type of   Interests Owned    
  % of Interests of Pledged Interests Issuer   Interest   by Pledgor   Pledgor  
Pledgor Pledged
Hidden Springs Sewer Company, LLC
  Limited Liability Company     100 %   Developers of Hidden Springs, LLC    
100 %
DOA Properties I, LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
DOA Properties II, LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
DOA Properties III (Models), LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
DOA Properties IIIB (KB Models), LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
DOA Properties IV, LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
DOA Properties V (Lots-CA), LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
DOA Properties VII (Lots-NV), LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
DOA Properties IX (Lots-Other), LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
CAP RE of Vermont, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
Ditech, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
Executive Closing Services, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %

 



--------------------------------------------------------------------------------



 



                              Interest           Type of   Interest Owned      
% of Interests of Pledged Interests Issuer   Interest   by Pledgor   Pledgor  
Pledgor Pledged
Executive Trustee Services, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
GMAC Mortgage, LLC of TN
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
GMACR Mortgage Products, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
GMV Management Services, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
Horsham Funding, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
MINT I VFN Holdings, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
MINT I, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
Passive Asset Transactions, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
Residential Consumer Services, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
Residential Mortgage Real Estate Holdings, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
Walnut Grove Funding, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %

 



--------------------------------------------------------------------------------



 



                              Interest             Type of   Interests Owned    
  % of Interests of Pledged Interests Issuer   Interest   by Pledgor   Pledgor  
Pledgor Pledged
CHM Holdings, LLC
  Class B Junior Preferred Units     100 %   GMAC Model Home Finance I, LLC    
100 %
GMAC Home Services, LLC
  Limited Liability Company     100 %   GMAC Residential Holding Company, LLC  
  100 %
GMAC Mortgage, LLC
  Limited Liability Company     100 %   GMAC Residential Holding Company, LLC  
  100 %
GMACB Service Company, LLC
  Limited Liability Company     100 %   GMAC Residential Holding Company, LLC  
  100 %
GMACRH Settlement Services, LLC
  Limited Liability Company     100 %   GMAC Residential Holding Company, LLC  
  100 %
Residential Funding Company, LLC
  Limited Liability Company     100 %   GMAC-RFC Holding Company, LLC     100 %
HFN REO Sub II, LLC
  Limited Liability Company     100 %   Homecomings Financial, LLC     100 %
Homecomings Financial Real Estate Holdings, LLC
  Limited Liability Company     100 %   Homecomings Financial, LLC     100 %
GMAC Residential Holding Company, LLC
  Limited Liability Company     100 %   Residential Capital, LLC     100 %
GMAC-RFC Holding Company, LLC
  Limited Liability Company     100 %   Residential Capital, LLC     100 %

 



--------------------------------------------------------------------------------



 



                              Interest             Type of   Interests Owned    
  % of Interests of Pledged Interests Issuer   Interest   by Pledgor   Pledgor  
Pledgor Pledged
IB Finance Holding Company, LLC
  Limited Liability Company     49 %   Residential Capital, LLC     100 %
Asset Lending Company II, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
Asset Management Performance Services, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
Developers of Hidden Springs, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
DOA Holding Properties, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
EPRE LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
Equity Investment I, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
Equity Investment III, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
GMAC Model Home Finance, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
GMAC Model Home Finance I, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
Homecomings Financial, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
MFC Asset, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%

 



--------------------------------------------------------------------------------



 



                              Interest             Type of   Interests Owned    
  % of Interests of Pledged Interests Issuer   Interest   by Pledgor   Pledgor  
Pledgor Pledged
MINT II Holdings LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
MINT II, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
REG-PFH, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
Residential Asset Management Company LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
Residential Funding Mortgage Exchange, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
Residential Funding Real Estate Holdings, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
Residential Funding Securities, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
RFC Advance Depositor, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
RFC Asset Holdings II, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
RFC Asset Management, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
RFC Construction Funding, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
RFC — GSAP Servicer Advance, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%

 



--------------------------------------------------------------------------------



 



                              Interest             Type of   Interests Owned    
  % of Interests of Pledged Interests Issuer   Interest   by Pledgor   Pledgor  
Pledgor Pledged
GMAC RFC International Holdings Cooperatief U.A.
  Membership Interests     100 %   Residential Funding Company, LLC (99%); GMAC-
RFC Holding Company, LLC (0.01%)     65 %
Marbella Lakes Associates, LLC (f/k/a DOA Properties VIII (Marbella Lakes), LLC)
  Limited Liability Company     66.67 %   Equity Investment IV, LLC     100 %
GMAC RFC Brasil Ltda.
  Limited Liability Partnership     99.99 %   Residential Funding Company, LLC  
  65 %
GMAC-RFC Chile Inversiones Limitada
  Limited Liability Partnership     99.99 %   Residential Funding Company, LLC  
  65 %

Item C. UK Pledged Shares

                                  Total Number of   Shares Certificate       %
of Shares Pledged Share Issuer   Shares Issued   Number   Beneficial Owner  
Pledged
GMAC-RFC Holdings Limited
    188,117,940       1     Residential Funding Company, LLC     65 %
GMAC-RFC Europe Limited
    100       1     Residential Funding Company, LLC     65 %
RFC Investments Limited
    5,000,000       1     Residential Funding Company, LLC     65 %

Item D. Pledged Notes

          Pledged Note Issuer   Pledged Note   Pledged Note Holder
GX CE Funding B.V.
  Note (Note Certificate No. 1) dated 4 June 2008 and due 3 June   Residential
Capital, LLC

 



--------------------------------------------------------------------------------



 



          Pledged Note Issuer   Pledged Note   Pledged Note Holder
 
  2009 issued under the Variable Funding Loan Note Agreement dated 4 June 2008  
 
Viaduct (No. 7) Limited
  Note dated 4 June 2008 and due 18 June 2008 issued under the Note Issuance
Facility Deed dated on or about 2 June 2008   Residential Capital, LLC

 



--------------------------------------------------------------------------------



 



ATTACHMENT II
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
Form of Joinder Agreement
This JOINDER AGREEMENT, dated as of                      ___, 20___, is
delivered pursuant to Section 15 of the First Priority Pledge and Security
Agreement and Irrevocable Proxy, dated as of                      ___, 2008,
among Residential Funding Company, LLC, GMAC Mortgage, LLC, certain of their
Affiliates from time to time parties thereto as Grantors, GMAC, LLC, as Lender
and Lender Agent, and Wells Fargo Bank, N.A., as First Priority Collateral Agent
(as amended, supplemented, restated or otherwise modified from time to time, the
“Pledge and Security Agreement”). Capitalized terms used herein without
definition are used as defined in the Pledge and Security Agreement.
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 15 of the Pledge and Security Agreement, hereby becomes a party to
the Pledge and Security Agreement as [a/an [Additional Account Party] [Equity
Pledgor] [FABS Grantor] [a Grantor that is a Guarantor] thereunder with the same
force and effect as if originally named as [a/an [Additional Account Party]
[Equity Pledgor] [FABS Grantor]] [a Grantor that is a Guarantor] therein and,
without limiting the generality of the foregoing, as collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations, hereby mortgages,
pledges, assigns, transfers and hypothecates to the Senior Secured Collateral
Agent for the benefit of the Lender Parties, and grants to the Senior Secured
Collateral Agent for the benefit of the Lender Parties a lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral of the undersigned described in Annex A and expressly assumes all
obligations and liabilities of [a/an [Additional Account Party] [Equity Pledgor]
[FABS Grantor]] [a Grantor that is a Guarantor] thereunder. The undersigned
hereby agrees to be bound as [a/an [Additional Account Party] [Equity Pledgor]
[FABS Grantor] [a Grantor that is a Guarantor]for the purposes of the Pledge and
Security Agreement.
The information set forth in Annex B is hereby added to the information set
forth in Schedules I through XI and Attachment I to the Pledge and Security
Agreement. By acknowledging and agreeing to this Joinder Agreement, the
undersigned hereby agrees that this Joinder Agreement may be attached to the
Pledge and Security Agreement and that the Collateral listed on Annex A to this
Joinder Amendment shall be and become part of the Collateral referred to in the
Pledge and Security Agreement and shall secure all Obligations.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Section 6 of the Pledge and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

                  [ADDITIONAL GRANTOR]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

ACKNOWLEDGED AND AGREED
as of the date first above written:
GMAC, LLC
as Lender Agent

         
By:
       
Name:
 
 
   
Title:
       
 
        WELLS FARGO BANK, N.A.,     as First Priority Collateral Agent    
 
       
By:
       
 
       
Name:
       
Title:
       
 
        WELLS FARGO BANK, N.A.,     as Collateral Control Agent    
 
       
By:
       
 
       
Name:
       
Title:
       

 



--------------------------------------------------------------------------------



 



ANNEX A
TO JOINDER AGREEMENT
Description of Collateral
As used in the Joinder Agreement to which this Annex A is attached, the
“Collateral” of the Grantor(s) executing this Joinder Agreement shall mean with
respect to each such Grantor:
All of such Grantor’s right, title and interest, in, to, and under, whether now
or hereafter existing, owned or acquired and wherever located and howsoever
created, arising or evidenced, all of the following:
The Grantors shall, from time to time, execute and deliver to the Lender Agent,
as the Lender Agent may reasonably request, all such supplements and amendments
hereto and all such financing statements, continuation statements, instruments
of further assurance and other instruments, and shall take such other action as
the Lender Agent reasonably deems necessary or advisable to ensure a first
priority, perfected security interest in all or any portion of the Collateral.
[Describe pledged collateral, which should be consistent with the collateral
descriptions in Sections 2, 3, 4 or 5 as appropriate]

 



--------------------------------------------------------------------------------



 



ANNEX B
TO JOINDER AGREEMENT
Updated Information to Schedules I-XI and Attachment I
to Pledge and Security Agreement and Irrevocable Proxy
 

i   Notes printed in black and white with original signature.

 